DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 9/19/2022 is acknowledged.  Claims 1-19 are pending, of which claims 14-19 are withdrawn from consideration at this time as being directed to a non-elected invention.  Claims 1-13 are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapoport (US 2010/0178305).
Rapoport discloses nanoemulsions containing one or more therapeutic agents that accumulate and/or extravasate in tumors via, for example, the enhance permeability and retention (EPR) effect. As shown in FIG. 1, these nanoemulsions can be subsequently converted into microbubbles in situ with ultrasound-triggered drug release. The conversion from a nanoemulsion, which includes nanodroplets, to microbubbles is known as acoustic droplet vaporization (ADV) (paragraph 0042).
The therapeutic agent can include, but is not limited to, paclitaxel, doxorubicin, gemcitabine, adriamycin, cisplatin, taxol, methotrexate, 5-fluorouracil, betulinic acid, amphotericin B, diazepam, nystatin, propofol, etc.  In some aspects, the therapeutic agent encapsulated in the nanoemulsion includes at least doxorubicin (paragraph 0049).
The nanoemulsion can include a block copolymer, a halogen containing compound, and at least one therapeutic agent encapsulated within the nanoemulsion (paragraph 0052). In some aspects, the nanoemulsions described herein can include a polyethylene glycol poly(l)lactic acid block copolymer, a polyethylene glycol poly(d,l)lactic acid block, a perfluoropentane, a therapeutic agent, or any combination thereof (paragraph 0058).
 In some aspects, the nanoemulsion includes a polyethylene glycol -polycaprolactone block copolymer, a perfluoropentane, and a therapeutic agent, wherein the therapeutic agent comprises paclitaxel, doxorubicin, gemcitabine, or any combination thereof (paragraph 0061).  
PTX-loaded nanoemulsions were prepared as follows: micellar-encapsulated PTX (GEN) was dissolved in 0.25% PEG-PLLA micelles; 1% vol. perfluoropentane (PFP) was added to this solution and samples were sonicated in ice-cold water by 20-kHz ultrasound ultrasound until all PFP was transferred into an emulsion.  DOX-loaded nanoemulsions were prepared as previously described. Briefly, the drug was first loaded into the PEG-PLLA or PEG-PCL micelles. PFP was added to this micellar solution and the mixture was sonicated as described above (paragraph 0074-0075).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 2010/0178305).
Rapoport teaches nanoemulsions containing one or more therapeutic agents that accumulate and/or extravasate in tumors via, for example, the enhance permeability and retention (EPR) effect. As shown in FIG. 1, these nanoemulsions can be subsequently converted into microbubbles in situ with ultrasound-triggered drug release. The conversion from a nanoemulsion, which includes nanodroplets, to microbubbles is known as acoustic droplet vaporization (ADV) (paragraph 0042).
The therapeutic agent can include, but is not limited to, paclitaxel, doxorubicin, gemcitabine, adriamycin, cisplatin, taxol, methotrexate, 5-fluorouracil, betulinic acid, amphotericin B, diazepam, nystatin, propofol, etc.  In some aspects, the therapeutic agent encapsulated in the nanoemulsion includes at least doxorubicin (paragraph 0049).
In some aspects, the nanodroplets have diameters ranging from about 100 nm to about 800 nm.  The nanoemulsions include nanosized micelles and nanodroplets that have diameters that are less than about 1500 nm… about 450 nm, about 400 nm, etc. (paragraph 0051).  The nanoemulsion can include a block copolymer, a halogen containing compound, and at least one therapeutic agent encapsulated within the nanoemulsion (paragraph 0052).
In some aspects, the nanoemulsions described herein can include a polyethylene glycol poly(l)lactic acid block copolymer, a polyethylene glycol poly(d,l)lactic acid block, a perfluoropentane, a therapeutic agent, or any combination thereof (paragraph 0058).
 In some aspects, the nanoemulsion includes a polyethylene glycol -polycaprolactone block copolymer, a perfluoropentane, and a therapeutic agent, wherein the therapeutic agent comprises paclitaxel, doxorubicin, gemcitabine, or any combination thereof (paragraph 0061).  
PTX-loaded nanoemulsions were prepared as follows: micellar-encapsulated PTX (GEN) was dissolved in 0.25% PEG-PLLA micelles; 1% vol. perfluoropentane (PFP) was added to this solution and samples were sonicated in ice-cold water by 20-kHz ultrasound ultrasound until all PFP was transferred into an emulsion.  DOX-loaded nanoemulsions were prepared as previously described. Briefly, the drug was first loaded into the PEG-PLLA or PEG-PCL micelles. PFP was added to this micellar solution and the mixture was sonicated as described above (paragraph 0074-0075).
With regard to claim 3, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide nanoemulsions having an average size of 400 to 450 nm.  One would have been motivated to do so, with a reasonable expectation of success because Rapoport teaches that the nanoemulsion size may range from 100 to 800 nm, including less than about 450 nm, 400 nm.  
With regard to claim 11, it would have been further obvious to select from among the disclosed therapeutic agents set forth in paragraph 0061; at least diazepam and propofol have vasodilation activity.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because the agents are taught to be one of a few suitable therapeutic agents for encapsulation in nanoemulsions.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 2010/0178305) in view of Kiral (US 2010/0267842).
Rapoport teaches a nanoemulsion includes a polyethylene glycol -polycaprolactone block copolymer, a perfluoropentane, and a therapeutic agent, as set forth above.
With regard to claim 3, Rapoport does not specifically teach wherein the composition further comprises 2.25% w/v glycerin.
Kiral teaches an emulsion comprising an amount of a perfluorocarbon liquid dispersed as particles within, a continuous liquid phase, wherein the dispersed particles have a monomodal particle size distribution and uses thereof. The subject application also provides for a method of manufacturing a perfluorocarbon emulsion, a process for preparing a pharmaceutical product containing a PFC emulsion and a process for validating a batch of an emulsion for pharmaceutical use (abstract).
Glycerin USP is used in the formulation to adjust the tonicity of the emulsion. For intravenous infusion, it is important that the tonicity of the emulsion be in the same physiological range as blood tonicity.  Glycerin was chosen because it has a long history of use in parenteral emulsions and because it is not an ionizable species that could contribute to coalescence of the emulsion particles by disruption of the charged layer (zeta potential) surrounding the particles. The inventors have conducted experiments which showed that glycerin and mannitol are superior to sodium chloride in terms of mechanical stability of the emulsion (paragraph 0151).  Exemplary glycerin content includes 1.143% (Table 6).
The PFC compositions may also contain wetting agents commonly used in ophthalmic solutions such as carboxymethylcellulose, hydroxypropyl methylcellulose, glycerin, mannitol, polyvinyl alcohol or hydroxyethylcellulose and the diluting agent may be water, distilled water, sterile water, or artificial tears, wherein the wetting agent is present in an amount of about 0.001% to about 10%.   
The formulation of this invention may be varied to include acids and bases to adjust the pH; tonicity imparting agents such as sorbitol, glycerin, and dextrose enhancers, such as surfactants, bile acids; stabilizing agents such as antioxidants, like bisulfites and ascorbates; metal chelating agents, such as sodium edetate; and drug solubility enhancers, such as polyethylene glycols. These additional ingredients help make commercial solutions with adequate stability so that they need not be compounded on demand (paragraph 0205-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide glycerin in the perfluorocarbon nanoemulsions taught by Rapoport when the teaching of Rapoport is taken in view of Kiral.  One would have been motivated to do so, with a reasonable expectation of success, because Kiral teaches that glycerin is used to adjust the tonicity of a nanoemulsion formulation.  While Kiral exemplifies 1.143% rather than 2.25% glycerin as claimed, it would have been obvious to slightly adjust the concentration, such as to select from the range set forth in Kiral to be suitable as a matter of routine experimentation in order to provide optimal tonicity.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claim(s) 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 2010/0178305) in view of Wang et al. (Quant Imaging Med Surg., 2013, 3(3), p. 132–140).
Rapoport teaches a nanoemulsion includes a polyethylene glycol -polycaprolactone block copolymer, a perfluoropentane, and a therapeutic agent, as set forth above.
With regard to claims 12-13, Rapoport does not specifically teach wherein the composition further comprises a dye.  
Wang teaches ICG-loaded perfluorocarbon nanoemulsion for 19F-MR/NIRF bimodal imaging and combined PDT/PTT of cancer cells. In addition to beneficial properties as a 19F-MRI agent and drug delivery carrier, PFCs also have high oxygen-dissolving capacities (~40-50 vol%), as compared with 2.5 vol% for water (19). Since consumption of oxygen molecules occurs during PDT, the supply of oxygen into target sites is highly important to generate as much reactive singlet oxygen as possible, thereby maximizing PDT efficacy. PFCs loaded with ICG may provide a good source of oxygen supply in addition to that from the blood stream (page 133).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a fluorescent dye in the nanoemulsions of Rapoport when the teaching of Rapoport is taken in view of Wang.  One would have been motivated to do so, with a reasonable expectation of success, because it is known in the art from Wang that incorporation of a fluorescent dye provides the advantage of biomodal imaging (fluorescent and MRI) in perfluorocarbon emulsions for use in imaging and therapy.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618